Citation Nr: 0937752	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  07-25 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for right ear hearing 
loss.  

2. Entitlement to service connection for left ear hearing 
loss.  

3. Entitlement to service connection for tinnitus.  

4. Entitlement to an initial increased rating for the 
residuals of a fractured right foot.  

5. Entitlement to an initial compensable rating for a scar of 
the right foot, status post open reduction and internal 
fixation surgery.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1972 to 
February 1976.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Nashville, 
Tennessee.  In August 2006, the RO granted a claim for 
service connection for the residuals of a fractured right 
foot, "claimed as broke right foot" with an evaluation of 
10 percent (effective April 26, 2006).  The RO also granted a 
claim for service connection for a noncompensable residual 
scar, status post open reduction, and internal fixation of 
the right foot (effective April 26, 2006).  The Veteran filed 
a notice of disagreement with these ratings.  In July 2007, 
the RO denied claims for service connection for hearing loss 
of the left ear, right ear and tinnitus.  The Veteran also 
filed a notice of disagreement with this decision.  

In March 2009, the Veteran testified before the undersigned 
at a Board hearing.  A transcript of the hearing has been 
associated with the file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  



REMAND

An August 2006 VA medical record shows that the Veteran is 
receiving Social Security Administration (SSA) disability 
benefits.  These records have not yet been requested and are 
not in the claims file.  On remand, SSA records should be 
obtained and associated with the claims folder.  Negative 
responses should be documented.  

The Veteran should be given a pertinent audiology 
examination.  The examiner should address whether or not a 
hearing loss or tinnitus had its onset or increased in 
severity during service.  The Veteran's February 1972 
enlistment examination shows that he had had a hearing loss 
in the left ear (for VA compensation purposes) at entry into 
service.  His February 1976 separation examination report 
lists high frequency bilateral hearing loss under the defect 
summary (though audiometric testing did not reflect a right 
ear hearing loss for VA compensation purposes).  The 
associated chronological record noted that he had noisy jobs 
during and before service; did not have tinnitus; and had 
been issued ear plugs in September 1975.  A June 2007 VA 
audiology consultation shows that the Veteran had no history 
of tinnitus.  He reported past noise exposure outside of the 
military that included occupational-type and as a hunter 
(right handed shooter).  

In his May 2008 appeal, the Veteran asserted that the ringing 
in his ears was from tinnitus caused by arresting cable and 
aircraft carrier noises in service.  The examiner should note 
that at the March 2009 Board hearing, the Veteran stated he 
started noticing hearing loss and ringing in his ears in 1975 
(Transcript, p 6) and that after service he was also a 
forklift driver (Transcript, p 10-11), a sewing machine 
operator, and worked at a sawmill (Transcript, p 17).  

Accordingly, the case is REMANDED for the following action: 

1. Request from the SSA, all records 
related to the Veteran's claim for Social 
Security benefits, including all medical 
records and copies of all decisions or 
adjudications.  Associate these records 
with the claims file.  A negative response 
is requested and should be documented in 
the file.  

2. Schedule the Veteran for a pertinent VA 
examination in order to determine the 
nature and etiology of any hearing loss 
and/or tinnitus.  The claims folder and a 
copy of this remand, which cites to some 
of the pertinent information, should be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report.  All necessary tests 
should be conducted.  

For the bilateral hearing loss claim, the 
examiner should indicate whether hearing 
loss pre-existed service, and if so, 
whether it underwent a permanent 
measurable increase in severity during 
service.  The examiner must provide a 
comprehensive report by including a 
complete rationale for all opinions and 
conclusions reached and citing the 
objective medical findings leading to the 
conclusions.  

4. Re-adjudicate the Veteran's claims on 
appeal.  If any of the claims remain 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

